ROTHENBERG, J.
Bryan Charles Gener (“Gener”) appeals the trial court’s order denying as untimely his “Motion For New Trials” in case numbers 05-9595 and 07-20311. As the trial court correctly noted, a motion for a new trial in a non-death penalty case must be made within ten days after rendition of the verdict or a finding by the court. See State v. Snyder, 453 So.2d 546, 546-47 (Fla. 3d DCA 1984). Because Gener filed his motion more than ten days after rendition of the verdict or a finding by the court, and because the ten-day limit is jurisdictional, we affirm the order on appeal.
Affirmed.